                Case 1:18-cv-05677-VEC-KHP Document 65 Filed 01/13/21 Page 1 of 4




                                                                                                  01/13/2021


JAMES E. JOHNSON                             THE CITY OF NEW YORK                                        STEFANO PÉREZ
Corporation Counsel                                                                            Assistant Corporation Counsel
                                            LAW DEPARTMENT                                             Phone: (212) 356-2381
                                                                                                         Fax: (212) 356-3509
                                                100 CHURCH STREET                                        sperez@law.nyc.gov
                                                NEW YORK, NY 10007

                                                                            January 12, 2021
        VIA ECF
        Honorable Katharine H. Parker            APPLICATION GRANTED: The Clerk of Court is requested
        United States Magistrate Judge           to mail a copy of this endorsement to the plaintiff.
        United States District Court
        Southern District of New York
        500 Pearl Street, Room 750
        New York, New York 10007-1312
                      Re:   Melvin L. Williams v. Detective Alberto Pizarro                           01/13/2021
                            18-CV-5677 (VEC) (KHP)

        Your Honor:

                        I am the attorney assigned to the defense of the above matter. Assuming that
        plaintiff intends to pursue this litigation, defendant respectfully writes to request that the Court
        order the unsealing of all arrest records, district attorney records, and criminal court records
        relating to non-party Jennay Caviness’s February 23, 2018 arrest and prosecution. This is
        defendant’s first request for a non-party’s records to be unsealed. This application is made
        without consent as defendant does not have any contact information for Ms. Caviness as of this
        writing.

                       As Your Honor may recall, plaintiff alleges, inter alia, that on February 23, 2018,
        he was falsely arrested, charged with Criminal Possession of Controlled Substances, and
        maliciously prosecuted for eight months until the criminal charges were dismissed. Upon
        information and belief, plaintiff was arrested and subsequently prosecuted along with co-arrestee
        Jennay Caviness. While Ms. Caviness is not a party to the instant action, the details of her arrest
        and subsequent prosecution are inextricably intertwined with plaintiff’s arrest and prosecution.
        Defendant submits that an unsealing order is required to obtain Ms. Caviness’s arrest and
        prosecution records.

                       Ample case law within the Second Circuit supports the authority of a federal court
        to order the production of documents sealed pursuant to Section 160.50. “[I]n cases presenting
        federal questions, such as here, discoverability, privileges, and confidentiality are governed by
        federal law, not state law.” Crosby v. City of New York, 269 F.R.D. 267, 274 (S.D.N.Y. 2010);
        see also Morrissey v. City of New York, 171 F.R.D. 85, 92 (S.D.N.Y. 1997) (“[Q]uestions of
        discovery in federal civil rights legislation are properly governed by federal law”). Federal
        courts can and commonly do order production of documents sealed under Section 160.50.
      Case 1:18-cv-05677-VEC-KHP Document 65 Filed 01/13/21 Page 2 of 4




See Crosby, 269 F.R.D. at 275. Moreover, federal courts in this Circuit have ordered the
production of documents sealed by Section 160.50 where the sealed documents pertain to
individuals who are not parties to the instant action. See, e.g., id. at 273-276; Lyles v. City of
New York, No. 09 Civ. 895, 2009 U.S. Dist. LEXIS 111004, at *1-2 (S.D.N.Y. Nov. 30, 2009)
(ordering production of the sealed “file relating to the arrest and prosecution” of plaintiff’s
non-party co-arrestee).

                In issuing an order to produce records sealed under Section 160.50, the Court
must “balance the deference to be accorded” Section 160.50 against “the need for the
information sought to be protected by the privilege.” Macnamara v. City of New York,
No. 04 Civ. 9216 (KMK) (JCF), 2006 U.S. Dist. LEXIS 82926, at *9 (S.D.N.Y. Nov. 13, 2006)
(quoting Daniels v. City of New York, No. 99 Civ. 1695 (SAS), 2001 U.S. Dist. LEXIS 2312, at
*3 (S.D.N.Y. Mar. 8, 2001)). Defendant respectfully submits that, in this case, the privacy
interests of the non-party would be adequately protected by marking the unsealed information
“confidential.”

               Accordingly, defendant respectfully requests that the Court unseal Ms. Caviness’s
February 23, 2018 arrest records (Arrest No. M18611749) and corresponding prosecution
records. A proposed order to unseal Ms. Caviness’s records is attached for Your Honor’s
consideration, and, if acceptable, endorsement.

               I thank the Court for its consideration in this regard.

                                                              Respectfully submitted,

                                                              S/ Stefano Pérez    ____________
                                                              Stefano Pérez
                                                              Assistant Corporation Counsel
                                                              Special Federal Litigation Division


       BY USPS PRIORITY MAIL
To:    Melvin L. Williams
       Plaintiff Pro Se
       970 Prospect Avenue
       Apt. #5B
       Bronx, NY 10459




                                                 2
       Case 1:18-cv-05677-VEC-KHP Document 65 Filed 01/13/21 Page 3 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------ x

MELVIN L. WILLIAMS,

                                                            Plaintiff,

                               -against-
                                                                             ORDER TO UNSEAL
DETECTIVE ALBERTO PIZARRO,                                                   CRIMINAL RECORDS

                                                           Defendant. 18-CV-5677 (VEC) (KHP)
------------------------------------------------------------------------ x


                  WHEREAS, the defendant in the above-referenced matter maintains that

documents pertaining to the arrest and prosecution of non-party Jennay Caviness, who was

arrested on February 23, 2018, with the plaintiff, in front of 142 West 112th Street, Manhattan,

New York, are relevant to this action and whereas, upon information and belief, the charges

against said individual have been dismissed and sealed pursuant to N.Y. Crim. Proc. L. §§

160.50 and/or 160.55, and cannot be obtained or produced without an unsealing order.

                  IT IS HEREBY ORDERED that the records relating to the arrest of Jennay

Caviness (Arrest No. M18611749) on February 23, 2018, and to the criminal proceedings related

to said arrest, including, but not limited to, the Criminal Court file, the records of the Manhattan

District Attorney’s Office relating to that arrest and prosecution, and the minutes of any

proceeding, including any and all statements by police officers, witnesses, and the criminal

defendants which were ordered sealed pursuant to N.Y. Crim. Proc. L. § 160.50, be unsealed

pursuant to N.Y. Crim. Proc. L. § 160.50 and made available to James E. Johnson, the

Corporation Counsel of the City of New York, or to his authorized representatives, for

inspection, photocopying, and use in the federal action brought by Melvin Williams against

defendant Alberto Pizarro;
      Case 1:18-cv-05677-VEC-KHP Document 65 Filed 01/13/21 Page 4 of 4




                IT IS FURTHER ORDERED that the City of New York, including the Office of

the Corporation Counsel and the New York City Police Department, as well as the Criminal

Court of the State of New York, and the Manhattan District Attorney’s Office, shall not be bound

by the statutory sealing requirements of N.Y. Crim. Proc. L. §§ 160.50 for all documents relating

to and arising out of the arrest and prosecution of Jennay Caviness (Arrest No. M18611749) on

February 23, 2018;

                IT IS FURTHER ORDERED that the use of the above-referenced records is

restricted to use in the above-entitled civil rights action and shall be protected by both parties as

confidential.


SO ORDERED.


Dated:              January 13
                _________________, 2021
                New York, New York


                                                      HONORABLE KATHARINE H. PARKER
                                                      UNITED STATES MAGISTRATE JUDGE
